Citation Nr: 1729172	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to payment of VA disability compensation at the 80 percent rate prior to October 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 






INTRODUCTION

The Veteran had active duty service from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In his August 2012 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  In February 2015 he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2016).

The Board previously remanded this matter in January 2016 for further development.  In the January 2016 remand, the Board also took jurisdiction over the matters of the ratings to be assigned for the Veteran's service-connected diabetes mellitus with peripheral artery disease and right and left lower extremity peripheral vascular disease, along with the issue of entitlement to a total disability rating due to individual unemployability (TDIU), for the limited purpose of remanding them for the issuance of a statement of the case (SOC) under Manlincon v. West, 12 Vet. App. 238 (1999).  Pursuant to the Board's remand, in September 2016, the RO readjudicated the Veteran's claim for TDIU and issued a rating decision that granted the benefit, effective June 13, 2012.  The RO then simultaneously issued an SOC that addressed the increased rating claims along with the issue of entitlement to TDIU prior to June 13, 2012.  The Veteran did not respond to the September 2016 with a substantive appeal; therefore, those issues are not before the Board.


FINDING OF FACT

On October 6, 2016 prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he intended to withdraw his appeal for entitlement to payment of VA disability compensation at the 80 percent rate prior to October 1, 2009; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the matter of entitlement to payment of VA disability compensation at the 80 percent rate prior to October 1, 2009, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). However, given the Veteran's expression of intent to withdraw his appeal in this matter, further discussion of the impact of VA's duties to notify and assist on the matter is not necessary.

2. Withdrawal of Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a). Unless an appeal is withdrawn on the record at a hearing, a veteran or a representative of a veteran must file a written document withdrawing an appeal. 38 C.F.R. § 20.204(b)(1).  A withdrawal becomes effective when it is received by the Board. 38 C.F.R. § 20.204(b)(3).

Here, the Veteran filed a written document withdrawing his appeal that was received by VA on October 6, 2016.  The document contains the Veteran's name, claims file number, and is titled, "No Appeal."  It also includes a statement indicating that in light of the September 2016 decision to award him TDIU from June 13, 2012, he "[did] not want any further appeal."  This document was prepared and submitted by the Veteran.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the decision below.  In such circumstances, dismissal of the appeal is appropriate. 38 U.S.C.A. § 7105(d)(5).

The Board observes that the Veteran's representative filed a brief on the Veteran's behalf in May 2017, approximately seven months after VA received the Veteran's correspondence stating that he wished to withdraw his appeal.  However, as previously described, the withdrawal of the Veteran's appeal had already been effective for several months before his representative filed this brief. 38 C.F.R. § 20.204(b)(3).  Moreover, the Board is under no obligation to further adjudicate an appeal that has been withdrawn. Hanson v. Brown, 9 Vet. App. 29, 32 (1996) ("When claims are withdrawn, they cease to exist.").  Withdrawal of an appeal also operates as a withdrawal of the notice of disagreement. 38 C.F.R. § 20.204(c).  VA regulations permit claimants to renew appeals that were previously withdrawn by filing a new notice of disagreement as long as the new notice of disagreement would have been timely (filed within one year of the applicable rating decision) had the withdrawn appeal never been withdrawn. Id.  VA regulations do not provide a mechanism for renewing an appeal by filing a brief directly to the Board.

Consequently, the Board finds that the Veteran's appeal was withdrawn, and the withdrawal of the appeal was effective on October 6, 2016 (the day the withdrawal was received by VA).  Therefore, the Veteran's appeal is dismissed.





ORDER

The appeal is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


